Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 11/13/2019 in which Claims 1-10 are presented for examination.
Drawings
The applicant’s drawings submitted on 11/13/2019 are acceptable for examination purposes. 
Status of claims
Claims 1-10 are pending. Claims 1-10 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “an acquisition circuit portion that acquires a numerical value and a parameter. A random-number generation circuit portion generates the first random number and a second random number. A random-number calculation circuit portion calculates the third random number according to specific numerical formula. A fragment calculation circuit portion calculates fragments according to specific numerical formula. A transmission circuit portion transmits the group of first fragment, the second fragment, and third random number”; in combination with all the elements of each independent claim as presented by Applicant on 11/13/2019. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 7065210 B1 - Tsujii describes a secret key generation method for generating secret keys peculiar to entities, to an encryption method for encrypting information so that it will be unintelligible to any but an authorized party, and to a cryptographic communications method which performs communications with ciphertext.

US 20020003877 A1 - Katayanagi – describes providing an encryption method and decryption method, which are invulnerable to the low-density attack and capable of improving the security, by improving the above-mentioned conventional examples, and also to provide a cryptographic communication method and cryptographic communication system using this encryption method.

US 20190012144 A1 – Harada - describes a random number generation process generated uncorrelated random numbers from identical random number sequences on parallel processing database segments of an MPP database without communications between the segments by establishing a different starting position in the sequence on each segment using an identifier that is unique to each segment, query slice information and the number of segments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491